--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT
 
This LOAN AND SECURITY AGREEMENT (this "Agreement") is entered into as of
_____________________, 2010, between Chembio Diagnostic Systems Inc., a Delaware
corporation, with its chief executive office located at 3661 Horseblock Rd,
Medford, New York11763 (the "Borrower") and HSBC Bank USA, National Association,
a bank organized under the laws of the United States of America, with an address
of One HSBC Center, 18th Floor, Buffalo, New York  14203 (the "Bank").
 
FOR VALUE RECEIVED, and in consideration of the granting by the Bank of
financial accommodations to or for the benefit of the Borrower, including
without limitation respecting the Obligations (as hereinafter defined), the
Borrower represents and agrees with the Bank, as of the date hereof and as of
the date of each loan, credit and/or other financial accommodation, as follows:
 
1.      THE LOAN
 
1.1                 Loan(s).  Bank agrees, from time to time, in its sole
discretion, to make loans (collectively, the "Loans") to or for the account of
Borrower, upon Borrower's request therefor, in such amounts as shall be mutually
agreed upon, subject to the terms and conditions set forth herein.  Loans shall
be evidenced by one or more notes issued by the Borrower in favor of the Bank
(collectively, and each a "Note").  This Agreement, each Note any security
agreements or guaranties and any and all other documents, amendments or renewals
executed and delivered to the Bank are collectively hereinafter referred to as
the "Loan Documents".
 
1.2                 Revolving Loans.  Bank agrees, in its sole discretion, to
make revolving loans (the "Revolving Loans") to or for the account of Borrower,
upon Borrower's request therefor, in such amounts as may from time to time be
established by Bank, provided there is no continuing uncured Event of Default
(as hereinafter defined) and subject to the terms and conditions set forth
herein.
 
1.3                 Revolving Loan Account.  An account shall be opened on the
books of Bank in which account a record will be kept of all Revolving Loans, and
all payments thereon and other appropriate debits and credits as provided by
this Agreement.  No failure by the Bank to make and no error by the Bank in
making, any entry in such books will affect the Borrower’s obligation to repay
the full principal amount advanced by the Bank to or for the account of the
Borrower, or the Borrower’s obligation to pay interest thereon at the agreed
upon rate.
 
1.4                 Interest.  Interest respecting the Revolving Loans will be
charged to Borrower on the principal amount from time to time outstanding at the
interest rate specified in the Revolving Note in accordance with the terms of
the Revolving Note.  If not specified in the Revolving Note, interest will be
charged at the highest rate per annum charged by Bank to Borrower on any other
Obligation and calculated on the basis of actual number of days elapsed and a
360-day year with 30 day months.
 
1.5                 Demand and Annual Review.  All loans and advances made
respecting the Revolving Loans shall be payable to Bank on DEMAND,
notwithstanding the inclusion of events of default in this Agreement or in any
other Loan Document and whether or not any event of default has occurred under
this Agreement or any of the Loan Documents.  Notwithstanding that all loans and
advances made by Bank to Borrower under or pursuant to this Agreement respecting
the Revolving Loans shall be due and payable ON DEMAND, the Bank’s agreement to
advance funds respecting the Revolving Loans shall be subject to annual review;
and there shall be no further advances respecting the Revolving Loans unless the
Bank, in its sole discretion, determines that it shall continue to make advances
after any such annual review; provided, that notwithstanding such annual review
as provided in this paragraph, all loans and advances made shall be due and
payable ON DEMAND.
 
1.6                 Clean-Up.  The Borrower shall fully repay to the Bank all
amounts outstanding respecting the Revolving Loans for a period of 30
consecutive days in each year.
 
1.7                 Overadvances.  Any Revolving Loans that may be made, at the
Bank’s sole discretion, in excess of the Revolving Loan Amount shall not limit
the obligations of Borrower or any of the Bank’s rights or remedies hereunder or
under the Loan Documents or otherwise; all such Revolving Loans shall be secured
by the Collateral, as hereinafter defined, and shall be due and payable to the
Bank in accordance with the terms of the Revolving Note, and shall bear interest
at the rate set forth in the Revolving Note.  All checks or other items paid by
Bank which cause an overdraft in any deposit account maintained by Borrower with
Bank shall, at the option of the Bank, constitute an advance to Borrower
pursuant to this Agreement respecting the Revolving Loans, repayable on demand,
and shall be secured by all Collateral.
 
1.8                 Authorized Persons; Advances.  Any person duly authorized by
a general borrowing resolution of the Borrower, or in the absence of such a
resolution, the President, Treasurer or any Vice President of the Borrower, or
any person otherwise authorized in this paragraph, may request discretionary
loans hereunder, either orally or otherwise, but the Bank at its option may
require that all requests for loans hereunder shall be in writing.  The Bank
shall incur no liability to Borrower in acting upon any request referred to
herein which the Bank believes in good faith to have been made by an authorized
person or persons.  Each loan hereunder may be credited by Bank to any deposit
account of Borrower with Bank or with any other Bank with which Borrower
maintains a deposit account, or may be paid to Borrower (or as Borrower
instructs) or may be applied to any Obligations, as Bank may in each instance
elect.
 
 

--------------------------------------------------------------------------------

 
1.9                 Monthly Statement.  At the option of the Bank, after the end
of each month, Bank will render to Borrower a statement of the Revolving Loan
account, showing all applicable credits and debits.  Each statement shall be
considered correct and to have been accepted by Borrower and shall be
conclusively binding upon Borrower in respect of all charges, debits and credits
of whatsoever nature contained therein respecting the Revolving Loans, and the
closing balance shown therein, unless Borrower notifies Bank in writing of any
discrepancy within twenty (20) days from the mailing by Bank to Borrower of any
such monthly statement.
 
2.      GRANT OF SECURITY INTEREST
 
2.1                 Grant of Security Interest.  In consideration of the Bank’s
extending credit and other financial accommodations to or for the benefit of the
Borrower, the Borrower hereby grants to the Bank a security interest in, a lien
on and pledge and assignment of the Collateral (as hereinafter defined).  The
security interest granted by this Agreement is given to and shall be held by the
Bank as security for the payment and performance of all Obligations, including,
without limitation, all amounts outstanding pursuant to the Loan Documents.
 
2.2                 Definitions.  The following definitions shall apply:
 
 
(a)
"Bank Affiliate" shall mean any "Affiliate" of the Bank or any lender acting as
a participant under any loan arrangement between the Bank and the
Borrower(s).  The term "Affiliate" shall mean with respect to any person, (a)
any person which, directly or indirectly through one or more intermediaries
controls, or is controlled by, or is under common control with, such person, or
(b) any person who is a director or officer (i) of such person, (ii) of any
subsidiary of such person, or (iii) any person described in clause (a)
above.  For purposes of this definition, control of a person shall mean the
power, direct or indirect, (x) to vote 5% or more of the Capital Stock having
ordinary voting power for the election of directors (or comparable equivalent)
of such person, or (y) to direct or cause the direction of the management and
policies of such person whether by contract or otherwise.  Control may be by
ownership, contract, or otherwise.

 
 
(b)
"Code" shall mean the New York Uniform Commercial Code as amended from time to
time.

 
 
(c)
"Collateral" shall mean all of the Borrower's present and future right, title
and interest in and to any and all of the personal property of the Borrower
whether such property is now existing or hereafter created, acquired or arising
and wherever located from time to time, including without limitation:

 
(i)      accounts;
(ii)      chattel paper;
(iii)      goods;
(iv)           inventory;
(v)      equipment; To include DPP Semi Auto Rotary Assembly Machine with all
attachments and accessories.
(vi)           fixtures
(vii)           farm products;
(viii)           instruments;
(ix)           investment property;
(x)      documents;
(xi)           commercial tort claims;
(xii)           deposit accounts;
(xiii)           letter-of-credit rights;
(xiv)           general intangibles;
(xv)           supporting obligations; and
(xvi)           records of, accession to and proceeds and products of the
foregoing.
 
 
(d)
"Debtors" shall mean the Borrower's customers who are indebted to the Borrower.

 
 
(e)
"Obligation(s)" shall mean, without limitation, all loans, advances,
indebtedness, notes, liabilities, rate swap transactions, basis swaps, forward
rate transactions, commodity swaps, commodity options, equity or equity index
swaps, equity or equity index options, bond options, interest rate options,
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, forward transactions, currency swap transactions, cross-currency
rate swap transactions, currency options and amounts, liquidated or
unliquidated, owing by the Borrower to the Bank or any Bank Affiliate at any
time, of each and every kind, nature and description, whether arising under this
Agreement or otherwise, and whether secured or unsecured, direct or indirect
(that is, whether the same are due directly by the Borrower to the Bank or any
Bank Affiliate; or are due indirectly by the Borrower to the Bank or any Bank
Affiliate as endorser, guarantor or other surety, or as borrower of obligations
due third persons which have been endorsed or assigned to the Bank or any Bank
Affiliate, or otherwise), absolute or contingent, due or to become due, now
existing or hereafter arising or contracted, including, without limitation,
payment when due of all amounts outstanding respecting any of the Loan
Documents.  Said term shall also include all interest and other charges
chargeable to the Borrower or due from the Borrower to the Bank or any Bank
Affiliate from time to time and all costs and expenses referred to in this
Agreement.

 
 

--------------------------------------------------------------------------------

 
 
(f)
"Person" or "party" shall mean individuals, partnerships, corporations, limited
liability companies and all other entities.

 
All words and terms used in this Agreement other than those specifically defined
herein shall have the meanings accorded to them in the Code.
 
2.3                 Ordinary Course of Business.  The Bank hereby authorizes and
permits the Borrower to hold, process, sell, use or consume in the manufacture
or processing of finished goods, or otherwise dispose of inventory for fair
consideration, all in the ordinary course of the Borrower's business, excluding,
without limitation, sales to creditors or in bulk or sales or other dispositions
occurring under circumstances which would or could create any lien or interest
adverse to the Bank’s security interest or other right hereunder in the proceeds
resulting therefrom.  The Bank also hereby authorizes and permits the Borrower
to receive from the Debtors all amounts due as proceeds of the Collateral at the
Borrower's own cost and expense, and also liability, if any, subject to the
direction and control of the Bank at all times; and the Bank may at any time,
without cause or notice, and whether or not an Event of Default has occurred or
demand has been made, terminate all or any part of the authority and permission
herein or elsewhere in this Agreement granted to the Borrower with reference to
the Collateral, and notify Debtors to make all payments due as proceeds of the
Collateral to the Bank.  Until Bank shall otherwise notify Borrower, all
proceeds of and collections of Collateral shall be retained by Borrower and used
solely for the ordinary and usual operation of Borrower's business.  From and
after notice by Bank to Borrower, all proceeds of and collections of the
Collateral shall be held in trust by Borrower for Bank and shall not be
commingled with Borrower's other funds or deposited in any Bank account of
Borrower; and Borrower agrees to deliver to Bank on the dates of receipt thereof
by Borrower, duly endorsed to Bank or to bearer, or assigned to Bank, as may be
appropriate, all proceeds of the Collateral in the identical form received by
Borrower.
 
2.4                 Allowances.  Absent an Event of Default the Borrower may
grant such allowances or other adjustments to Debtors (exclusive of extending
the time for payment of any item which shall not be done without first obtaining
the Bank’s written consent in each instance) as the Borrower may reasonably deem
to accord with sound business practice, including, without limiting the
generality of the foregoing, accepting the return of all or any part of the
inventory (subject to the provisions set forth in this Agreement with reference
to returned inventory).
 
2.5                 Records.  The Borrower shall hold its books and records
relating to the Collateral segregated from all the Borrower's other books and
records in a manner satisfactory to the Bank; and shall deliver to the Bank from
time to time promptly at its request all invoices, original documents of title,
contracts, chattel paper, instruments and any other writings relating thereto,
and other evidence of performance of contracts, or evidence of shipment or
delivery of the merchandise or of the rendering of services; and the Borrower
will deliver to the Bank promptly at the Bank’s request from time to time
additional copies of any or all of such papers or writings, and such other
information with respect to any of the Collateral and such schedules of
inventory, schedules of accounts and such other writings as the Bank may in its
sole discretion deem to be necessary or effectual to evidence any loan hereunder
or the Bank’s security interest in the Collateral.
 
2.6                 Legends.  The Borrower shall promptly make, stamp or record
such entries or legends on the Borrower's books and records or on any of the
Collateral (including, without limitation, chattel paper) as Bank shall request
from time to time, to indicate and disclose that Bank has a security interest in
such Collateral.
 
2.7                 Inspection.  The Bank, or its representatives, at any time
and from time to time, shall have the right at the sole cost and expense of
Borrower, and the Borrower will permit the Bank and/or its representatives: (a)
to examine, check, make copies of or extracts from any of the Borrower's books,
records and files (including, without limitation, orders and original
correspondence); (b) to perform field exams or otherwise inspect and examine the
Collateral and to check, test or appraise the same as to quality, quantity,
value and condition; and (c) to verify the Collateral or any portion or portions
thereof or the Borrower's compliance with the provisions of this Agreement.
 
2.8                 Purchase Money Security Interests.  To the extent the
Borrower uses proceeds of any loans to purchase Collateral, the repayment of
such loans shall be on a “first-in-first-out” basis so that the portion of the
loan used to purchase a particular item of Collateral shall be repaid in the
order in which Borrower purchased such item of Collateral.
 
2.9                 Search Reports.  Bank shall receive prior to the date of
this Agreement UCC search results under all names used by the Borrower during
the prior five (5) years, from each jurisdiction where any Collateral is
located, from the State, if any, where the Borrower is organized and registered
(as such terms are used in the Code), and the State where the Borrower’s chief
executive office is located.  The search results shall confirm that the security
interest in the Collateral granted Bank hereunder is prior to all other security
interests in favor of any other person.
 
3.      REPRESENTATIONS AND WARRANTIES
 
3.1                 Organization and Qualification.  Borrower is a duly
organized and validly existing corporation under the laws of the State of its
incorporation with the exact legal name set forth in the first paragraph of this
Agreement.  Borrower is in good standing under the laws of said State, has the
power to own its property and conduct its business as now conducted and as
currently proposed to be conducted, and is duly qualified to do business under
the laws of each state where the nature of the business done or property owned
requires such qualification.
 
3.2                 Subsidiaries.  Borrower has no subsidiaries other than as
previously specifically consented to in writing by the Bank, if any, and the
Borrower has never consolidated, merged or acquired substantially all of the
assets of any other entity or person other than as previously specifically
consented to in writing by the Bank, if any.
 
 
 

--------------------------------------------------------------------------------

 
3.3                 Corporate Records.  Borrower's corporate charter, articles
or certificate of organization or incorporation and all amendments thereto have
been duly filed and are in proper order.  All outstanding capital stock issued
by the Borrower was and is properly issued and all books and records of the
Borrower, including but not limited to its minute books, bylaws and books of
account, are accurate and up to date and will be so maintained.
 
3.4                 Title to Properties;  Absence of Liens.  Borrower has good
and clear record and marketable title to all of its properties and assets, and
all of its properties and assets including the Collateral are free and clear of
all mortgages, liens, pledges, charges, encumbrances and setoffs, other than the
security interest therein granted to the Bank and those mortgages, deeds of
trust, leases of personal property and security interests previously
specifically consented to in writing by the Bank.
 
3.5                 Places of Business.  Borrower's chief executive office is
correctly stated in the preamble to this Agreement, and Borrower shall, during
the term of this Agreement, keep the Bank currently and accurately informed in
writing of each of its other places of business, and shall not change the
location of such chief executive office or open or close, move or change any
existing or new place of business without giving the Bank at least thirty (30)
days prior written notice thereof.
 
3.6                 Valid Obligations.  The execution, delivery and performance
of the Loan Documents have been duly authorized by all necessary corporate
action and each represents a legal, valid and binding obligation of Borrower and
is fully enforceable according to its terms, except as limited by laws relating
to the enforcement of creditors' rights.
 
3.7                 Conflicts.  There is no provision in Borrower's
organizational or charter documents, if any, or in any indenture, contract or
agreement to which Borrower is a party which prohibits, limits or restricts the
execution, delivery or performance of the Loan Documents.
 
3.8                 Governmental Approvals.  The execution, delivery and
performance of the Loan Documents does not require any approval of or filing
with any governmental agency or authority.
 
3.9                 Litigation, etc.  There are no actions, claims or
proceedings pending or to the knowledge of Borrower threatened against Borrower
which might materially adversely affect the ability of Borrower to conduct its
business or to pay or perform the Obligations.
 
3.10                 Accounts and Contract Rights.  All accounts arise out of
legally enforceable and existing contracts, and represent unconditional and
undisputed bona fide indebtedness by a Debtor, and are not and will not be
subject to any discount (except such cash or trade discount as may be shown on
any invoice, contract or other writing delivered to the Bank).  No contract
right, account, general intangible or chattel paper is or will be represented by
any note or other instrument, and no contract right, account or general
intangible is, or will be represented by any conditional or installment sales
obligation or other chattel paper, except such instruments or chattel paper as
have been or immediately upon receipt by the Borrower will be delivered to the
Bank (duly endorsed or assigned), such delivery, in the case of chattel paper,
to include all executed copies except those in the possession of the installment
buyer and any security for or guaranty of any of the Collateral shall be
delivered to the Bank immediately upon receipt thereof by the Borrower, with
such assignments and endorsements thereof as the Bank may request.
 
3.11                 Title to Collateral.  At the date hereof the Borrower is
(and as to Collateral that the Borrower may acquire after the date hereof, will
be) the lawful owner of the Collateral, and the Collateral and each item thereof
is, will be and shall continue to be free of all restrictions, liens,
encumbrances or other rights, title or interests (other than the security
interest therein granted to the Bank), credits, defenses, recoupments, set-offs
or counterclaims whatsoever.  The Borrower has and will have full power and
authority to grant to the Bank a security interest in the Collateral and the
Borrower has not transferred, assigned, sold, pledged, encumbered, subjected to
lien or granted any security interest in, and will not transfer, assign, sell
(except sales or other dispositions in the ordinary course of business in
respect to inventory as expressly permitted in this Agreement), pledge,
encumber, subject to lien or grant any security interest in any of the
Collateral (or any of the Borrower's right, title or interest therein), to any
person other than the Bank.  The Collateral is and will be valid and genuine in
all respects.  The Borrower will warrant and defend the Bank’s right to and
interest in the Collateral against all claims and demands of all persons
whatsoever.
 
3.12                 Location of Collateral.  Except for sale, processing, use,
consumption or other disposition in the ordinary course of business, the
Borrower will keep all inventory and equipment only at locations specified in
this Agreement or specified to the Bank in writing.  The Borrower shall, during
the term of this Agreement, keep the Bank currently and accurately informed in
writing of each location where the Borrower's records relating to its accounts
and contract rights, respectively, are kept, and shall not remove such records
or any of them to another location without giving the Bank at least thirty (30)
days prior written notice thereof.
 
3.13                 Third Parties.  The Bank shall not be deemed to have
assumed any liability or responsibility to the Borrower or any third person for
the correctness, validity or genuineness of any instruments or documents that
may be released or endorsed to the Borrower by the Bank (which shall
automatically be deemed to be without recourse to the Bank in any event) or for
the existence, character, quantity, quality, condition, value or delivery of any
goods purporting to be represented by any such documents; and the Bank, by
accepting such security interest in the Collateral, or by releasing any
Collateral to the Borrower, shall not be deemed to have assumed any obligation
or liability to any supplier or Debtor or to any other third party, and the
Borrower agrees to indemnify and defend the Bank and hold it harmless in respect
to any claim or proceeding arising out of any matter referred to in this
paragraph.
 
 

--------------------------------------------------------------------------------

 
3.14                 Payment of Accounts.  Each account or other item of
Collateral, other than inventory and equipment, will be paid in full on or
before the date shown as its due date in the schedule of Collateral, in the copy
of the invoice(s) relating to the account or other Collateral or in contracts
relating thereto.  Upon any suspension of business, assignment or trust mortgage
for the benefit of creditors, dissolution, petition in receivership or under any
chapter of the Bankruptcy Code as amended from time to time by or against any
Debtor, any Debtor becoming insolvent or unable to pay its debts as they mature
or any other act of the same or different nature amounting to a business
failure, the Borrower will immediately notify the Bank thereof.
3.15                 Taxes.  The Borrower has filed all Federal, state and other
tax returns required to be filed (except for such returns for which current and
valid extensions have been filed), and all taxes, assessments and other
governmental charges due from the Borrower have been fully paid.  The Borrower
has established on its books reserves adequate for the payment of all Federal,
state and other tax liabilities (if any).
 
3.16                 Use of Proceeds.  No portion of any loan is to be used for
(i) the purpose of purchasing or carrying any "margin security" or "margin
stock" as such terms are used in Regulations U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R. 221 and 224 or (ii) primarily personal,
family or household purposes.  The Collateral is not used or acquired primarily
for personal, family or household purposes.
 
3.17                 Environmental. As of the date hereof neither the Borrower
nor any of Borrower's agents, employees or independent contractors (1) have
caused or are aware of a release or threat of release of Hazardous Materials (as
defined herein) on any of the premises or personal property owned or controlled
by Borrower ("Controlled Property") or any property abutting Controlled Property
("Abutting Property"), which could give rise to liability under any
Environmental Law (as defined herein) or any other Federal, state or local law,
rule or regulation; (2) have arranged for the transport of or transported any
Hazardous Materials in a manner as to violate, or result in potential
liabilities under, any Environmental Law; (3) have received any notice, order or
demand from the Environmental Protection Agency or any other Federal, state or
local agency under any Environmental Law; (4) have incurred any liability under
any Environmental Law in connection with the mismanagement, improper disposal or
release of Hazardous Materials; or (5) are aware of any inspection or
investigation of any Controlled Property or Abutting Property by any Federal,
state or local agency for possible violations of any Environmental Law.
 
To the best of Borrower's knowledge, neither Borrower, nor any prior owner,
operator or tenant of any Controlled Property, committed or omitted any act
which caused the release of Hazardous Materials on such Controlled Property
which could give rise to a lien thereon by any Federal, state or local
government.  No notice or statement of claim or lien affecting any Controlled
Property has been recorded or filed in any public records by any Federal, state
or local government for costs, penalties, fines or other charges as to such
property.  All notices, permits, licenses or similar authorizations, if any,
required to be obtained or filed in connection with the ownership, operation, or
use of the Controlled Property, including without limitation, the past or
present generation, treatment, storage, disposal or release of any Hazardous
Materials into the environment, have been duly obtained or filed.
 
Borrower agrees to indemnify and hold the Bank and any Bank Affiliate harmless
from all liability, loss, cost, damage and expense, including attorney fees and
costs of litigation, arising from any and all of its violations of any
Environmental Law (including those arising from any lien by any Federal, state
or local government arising from the presence of Hazardous Materials) or from
the presence of Hazardous Materials located on or emanating from any Controlled
Property or Abutting Property whether existing or not existing and whether known
or unknown at the time of the execution hereof and regardless of whether or not
caused by, or within the control of Borrower.  Borrower further agrees to
reimburse Bank upon demand for any costs incurred by Bank in connection with the
foregoing.  Borrower agrees that its obligations hereunder shall be continuous
and shall survive the repayment of all debts to Bank and shall continue so long
as a valid claim may be lawfully asserted against the Bank.
 
The term "Hazardous Materials" includes but is not limited to any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, Hazardous Materials, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Law or that may have a negative
impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables and
explosives.
 
The term "Environmental Law" means any present and future Federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Materials, relating to liability for or costs of remediation or
prevention of releases of Hazardous Materials or relating to liability for or
costs of other actual or threatened danger to human health or the
environment.  The term "Environmental Law" includes, but is not limited to, the
following statutes, as amended, any successor thereto, and any regulations
promulgated pursuant thereto, and any state or local statutes, ordinances,
rules, regulations and the like addressing similar issues:  the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Materials Transportation Act; the
Resource Conservation and Recovery Act (including but not limited to Subtitle I
relating to underground storage tanks); the Solid Waste Disposal Act; the Clean
Water Act; the Clean Air Act; the Toxic Substances Control Act; the Safe
Drinking Water Act; the Occupational Safety and Health Act; the Federal Water
Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the Endangered Species Act; the National Environmental Policy Act; the River and
Harbors Appropriation Act; and the New York Environmental Conservation Law,
Chapter 43-B of the New York Consolidated Laws.
 
 
 

--------------------------------------------------------------------------------

 
4.      AFFIRMATIVE COVENANTS
 
4.1                 Payments and Performance.  Borrower will duly and punctually
pay all Obligations becoming due to the Bank and will duly and punctually
perform all Obligations on its part to be done or performed under this
Agreement.
 
4.2                 Books and Records; Inspection.  Borrower will at all times
keep proper books of account in which full, true and correct entries will be
made of its transactions in accordance with generally accepted accounting
principles, consistently applied and which are, in the opinion of a Certified
Public Accountant acceptable to Bank, adequate to determine fairly the financial
condition and the results of operations of Borrower.  Borrower will at all
reasonable times make its books and records available in its offices for
inspection, examination and duplication by the Bank and the Bank’s
representatives and will permit inspection of the Collateral and all of its
properties by the Bank and the Bank’s representatives.  Borrower will from time
to time furnish the Bank with such information and statements as the Bank may
request in its sole discretion with respect to the Obligations or the Bank’s
security interest in the Collateral.  Borrower shall, during the term of this
Agreement, keep the Bank currently and accurately informed in writing of each
location where Borrower's records relating to its accounts and contract rights
are kept, and shall not remove such records to another location without giving
the Bank at least thirty (30) days prior written notice thereof.
 
4.3                 Financial Statements.  Borrower will furnish to Bank:
 
 
(a)
Borrower's filed Federal tax returns, including all schedules thereto, for the
prior year within 120 days of the end of Borrower's Fiscal Year each such year
or by such other date approved by the Bank;

 
 
(b)
from time to time, such financial data and information about Borrower as Bank
may reasonably request; and

 
 
(c)
any financial data and information about any guarantors of the Obligations as
Bank may reasonably request.

 
4.4                 Conduct of Business.  The Borrower will maintain its
existence in good standing and comply with all laws and regulations of the
United States and of any state or states thereof and of any political
subdivision thereof, and of any governmental authority which may be applicable
to it or to its business; provided that this covenant shall not apply to any
tax, assessment or charge which is being contested in good faith and with
respect to which reserves have been established and are being maintained.
 
4.5                 Notice to Account Debtors.  The Borrower agrees, at the
request of the Bank, to notify all or any of the Debtors in writing of the
Bank’s security interest in the Collateral in whatever manner the Bank requests
and, hereby authorizes the Bank to notify all or any of the Debtors of the
Bank’s security interest in the Borrower's accounts at the Borrower's expense.
 
4.6                 Contact with Accountant.  The Borrower hereby authorizes the
Bank to directly contact and communicate with any accountant employed by
Borrower in connection with the review and/or maintenance of Borrower's books
and records or preparation of any financial reports delivered by or at the
request of Borrower to Bank.
 
4.7                 Operating and Deposit Accounts.  The Borrower shall maintain
with the Bank its primary operating and deposit accounts.  At the option of the
Bank, all loan payments and fees will automatically be debited from the
Borrower’s primary operating account and all advances will automatically be
credited to the Borrower’s primary operating account.
 
4.8                 Taxes.  Borrower will promptly pay all real and personal
property taxes, assessments and charges and all franchise, income, unemployment,
retirement benefits, withholding, sales and other taxes assessed against it or
payable by it before delinquent; provided that this covenant shall not apply to
any tax assessment or charge which is being contested in good faith and with
respect to which reserves have been established and are being maintained.  The
Bank may, at its option, from time to time, discharge any taxes, liens or
encumbrances of any of the Collateral, and the Borrower will pay to the Bank on
demand or the Bank in its sole discretion may charge to the Borrower all amounts
so paid or incurred by it.
 
4.9                 Maintenance. Borrower will keep and maintain the Collateral
and its other properties, if any, in good repair, working order and
condition.  Borrower will immediately notify the Bank of any loss or damage to
or any occurrence which would adversely affect the value of any Collateral.  The
Bank may, at its option, from time to time, take any other action that the Bank
may deem proper to repair, maintain or preserve any of the Collateral, and the
Borrower will pay to the Bank on demand or the Bank in its sole discretion may
charge to the Borrower all amounts so paid or incurred by it.
 
4.10                 Insurance.  Borrower will maintain in force property and
casualty insurance on all Collateral and any other property of the Borrower, if
any, against risks customarily insured against by companies engaged in
businesses similar to that of the Borrower containing such terms and written by
such companies as may be satisfactory to the Bank, such insurance to be payable
to the Bank as its interest may appear in the event of loss and to name the Bank
as insured pursuant to a standard loss payee clause; no loss shall be adjusted
thereunder without the Bank’s approval; and all such policies shall provide that
they may not be canceled without first giving at least Thirty (30) days written
notice of cancellation to the Bank.  In the event that the Borrower fails to
provide evidence of such insurance, the Bank may, at its option, secure such
insurance and charge the cost thereof to the Borrower.  At the option of the
Bank, all insurance proceeds received from any loss or damage to any of the
Collateral shall be applied either to the replacement or repair thereof or as a
payment on account of the Obligations.  From and after the occurrence of an
Event of Default, the Bank is authorized to cancel any insurance maintained
hereunder and apply any returned or unearned premiums, all of which are hereby
assigned to the Bank, as a payment on account of the Obligations.
 
 
 

--------------------------------------------------------------------------------

 
4.11                 Notification of Default.  Immediately upon becoming aware
of the existence of any condition or event which constitutes an Event of
Default, or any condition or event which would upon notice or lapse of time, or
both, constitute an Event of Default, Borrower shall give Bank written notice
thereof specifying the nature and duration thereof and the action being or
proposed to be taken with respect thereto.
 
4.12                 Notification of Material Litigation.  Borrower will
immediately notify the Bank in writing of any litigation or of any investigative
proceedings of a governmental agency or authority commenced or threatened
against it which would or might be materially adverse to the financial condition
of Borrower or any guarantor of the Obligations.
 
4.13                 Pension Plans.  With respect to any pension or benefit plan
maintained by Borrower, or to which Borrower contributes ("Plan"), the benefits
under which are guarantied, in whole or in part, by the Pension Benefit Guaranty
Corporation created by the Employee Retirement Income Security Act of 1974, P.L.
93-406, as amended ("ERISA") or any governmental authority succeeding to any or
all of the functions of the Pension Benefit Guaranty Corporation ("Pension
Benefit Guaranty Corporation"), Borrower will (a) fund each Plan as required by
the provisions of Section 412 of the Internal Revenue Code of 1986, as amended;
(b) cause each Plan to pay all benefits when due; (c) furnish Bank (i) promptly
with a copy of any notice of each Plan's termination sent to the Pension Benefit
Guaranty Corporation (ii) no later than the date of submission to the Department
of Labor or to the Internal Revenue Service, as the case may be, a copy of any
request for waiver from the funding standards or extension of the amortization
periods required by Section 412 of the Internal Revenue Code of 1986, as amended
and (iii) notice of any Reportable Event as such term is defined in ERISA; and
(d) subscribe to any contingent liability insurance provided by the Pension
Benefit Guaranty Corporation to protect against employer liability upon
termination of a guarantied pension plan, if available to Borrower.
 
4.14                 Lien Law.  If any account or general intangible included in
the Collateral represents money owing pursuant to any contract for the
improvement of real property or for a public improvement for purposes of the
Lien Law of the State of New York (the "Lien Law"), Borrower shall (i) give Bank
notice of such fact; (ii) receive and hold any money advanced by Bank with
respect to such account or general intangible as a trust fund to be first
applied to the payment of trust claims as such term is defined in the Lien Law
(Section 71 or otherwise); and (iii) until such trust claim is paid, not use or
permit the use of any such money for any purpose other than the payment of such
trust claims.
 
5.      NEGATIVE COVENANTS
 
5.1                 Financial Covenants.  The Borrower will not at any time or
during any fiscal period (as applicable) fail to be in compliance with any of
the financial covenants in this section.
 
 
(a)
Definitions.  The following definitions shall apply to this Section:

 
(i)      "CMLTD" shall mean, for any one (1) year period, the current scheduled
principal, capital lease or sinking fund payments required to be paid during the
applicable period.
 
(ii)      "Distributions" shall mean all cash dividends to shareholders, and all
cash distributions to shareholders of Subchapter S corporations, to partners of
partnerships, to members of limited liability companies or to beneficiaries of
trusts.
 
(iii)      "Earnings" shall mean earnings as defined under GAAP.
 
(iv)           "EBITDA" shall mean, for any period, Earnings from continuing
operations before payment of federal, state and local income taxes, plus
Interest Expense, depreciation and amortization, in each case for such period,
computed and calculated in accordance with GAAP.
 
(v)      "GAAP" shall mean generally accepted accounting principles in effect
from time to time in the United States.
 
(vi)           "Intangible Assets" shall mean, as of the date of determination
thereof, assets that in accordance with GAAP are properly classifiable as
intangible assets, including, but not limited to, goodwill, franchises,
licenses, patents, trademarks, trade names and copyrights.
 
(vii)           "Interest Expense" shall mean, for any period, ordinary,
regular, recurring and continuing expenses for interest on all borrowed money.
 
(viii)           "Tangible Net Worth" shall mean, as of the date of
determination thereof, total assets (excluding all Intangible Assets, and
accounts receivable and/or indebtedness owing from any employee or any parent,
subsidiary or other affiliate) less total liabilities plus subordinated debt.
 
 
(b)
Tangible Net Worth.  The Borrower shall not permit its Tangible Net Worth to be
less than $3,000,000 at any time.

 
 
(c)
EBITDA (after Distributions) to CMLTD plus Interest Expense.  The Borrower shall
not permit the ratio of its EBITDA after Distributions to CMLTD plus Interest
Expense to be less than 1.25 to 1.0 for any fiscal year.

 
5.2                 Limitations on Indebtedness.  Borrower shall not issue any
evidence of indebtedness or create, assume, guarantee, become contingently
liable for, or suffer to exist indebtedness in addition to indebtedness to the
Bank, except indebtedness or liabilities of Borrower, other than for money
borrowed, incurred or arising in the ordinary course of business.
 
 
 

--------------------------------------------------------------------------------

 
5.3                 Sale of Interest.  There shall not be any sale or transfer
of ownership of any interest in the Borrower without the Bank’s prior written
consent unless such transfer shall not result in change in control of Borrower.
 
5.4                 Loans or Advances.  Borrower shall not make any loans or
advances to any individual, partnership, corporation, limited liability company,
trust, or other organization or person, including without limitation its
officers and employees; provided, however, that Borrower may make advances to
its employees, including its officers, with respect to expenses incurred or to
be incurred by such employees in the ordinary course of business which expenses
are reimbursable by Borrower; and provided further, however, that Borrower may
extend credit in the ordinary course of business in accordance with customary
trade practices.
 
5.5                 Dividends and Distributions.  Borrower shall not, without
prior written consent of the Bank, pay any dividends on or make any distribution
on account of any class of Borrower's capital stock in cash or in property
(other than additional shares of such stock), or redeem, purchase or otherwise
acquire, directly or indirectly, any of such stock, except, so long as Borrower
is not in default hereunder, if Borrower is a Subchapter S corporation, under
the regulations of the Internal Revenue Service of the United States,
distributions to the Shareholders of Borrower in such amounts as are necessary
to pay the tax liability of such Shareholders due as a result of such
Shareholders' interest in the Borrower.
 
5.6                 Investments.  The Borrower shall not make investments in, or
advances to, any individual, partnership, corporation, limited liability
company, trust or other organization or person other than as previously
specifically consented to in writing by the Bank.  The Borrower will not
purchase or otherwise invest in or hold securities, nonoperating real estate or
other nonoperating assets or purchase all or substantially all the assets of any
entity other than as previously specifically consented to in writing by the
Bank.
 
5.7                 Merger.  Borrower will not merge or consolidate or be merged
or consolidated with or into any other entity.
 
5.8                 Capital Expenditures.  The Borrower shall not, directly or
indirectly, make or commit to make capital expenditures by lease, purchase, or
otherwise, except in the ordinary and usual course of business for the purpose
of replacing machinery, equipment or other personal property which, as a
consequence of wear, duplication or obsolescence, is no longer used or necessary
in the Borrower's business.
 
5.9                 Sale of Assets.  Borrower shall not sell, lease or otherwise
dispose of any of its assets, except in the ordinary and usual course of
business and except for the purpose of replacing machinery, equipment or other
personal property which, as a consequence of wear, duplication or obsolescence,
is no longer used or necessary in the Borrower's business, provided that fair
consideration is received therefor; provided, however, in no event shall the
Borrower sell, lease or otherwise dispose of any equipment purchased with the
proceeds of any loans made by the Bank.
 
5.10                 Restriction on Liens.  Borrower shall not grant any
security interest in, or mortgage of, any of its properties or assets including
the Collateral.  Borrower shall not enter into any agreement with any person
other than the Bank that prohibits the Borrower from granting any security
interest in, or mortgage of, any of its properties or assets including the
Collateral.
 
5.11                 Other Business.  Borrower shall not engage in any business
other than the business in which it is currently engaged or a business
reasonably allied thereto.
 
5.12                 Change of Name, etc.  Borrower shall not change its legal
name or the State or the type of its organization, without giving the Bank at
least 30 days prior written notice thereof.
 
6.      DEFAULT
 
6.1                 Default.  "Event of Default" shall mean the occurrence of
one or more of any of the following events:
 
 
(a)
default of any liability, obligation, covenant or undertaking of the Borrower or
any guarantor of the Obligations to the Bank, hereunder or otherwise, including,
without limitation, failure to pay in full and when due any installment of
principal or interest or default of the Borrower or any guarantor of the
Obligations under any other Loan Document or any other agreement with the Bank
continuing for 15 days with respect to any default (other than with respect to
the payment of money for which there is no grace period);

 
 
 

--------------------------------------------------------------------------------

 
 
(b)
failure of the Borrower or any guarantor of the Obligations to maintain
aggregate collateral security value satisfactory to the Bank continuing for 15
days;

 
 
(c)
default of any liability, obligation or undertaking of the Borrower or any
guarantor of the Obligations to any other party continuing for 15 days;

 
 
(d)
if any statement, representation or warranty heretofore, now or hereafter made
by the Borrower or any guarantor of the Obligations in connection with this
Agreement or in any supporting financial statement of the Borrower or any
guarantor of the Obligations shall be determined by the Bank to have been false
or misleading in any material respect when made;

 
 
(e)
if the Borrower or any guarantor of the Obligations is a corporation, trust,
partnership or limited liability company, the liquidation, termination or
dissolution of any such organization, or the merger or consolidation of such
organization into another entity, or its ceasing to carry on actively its
present business or the appointment of a receiver for its property;

 
 
(f)
the death or judicial declaration of incompetence of the Borrower or any
guarantor of the Obligations and, if the Borrower or any guarantor of the
Obligations is a partnership or limited liability company, the death or judicial
declaration of incompetence of any partner or member;

 
 
(g)
the institution by or against the Borrower or any guarantor of the Obligations
of any proceedings under the Bankruptcy Code 11 USC §101 et seq. or any other
law in which the Borrower or any guarantor of the Obligations is alleged to be
insolvent or unable to pay its debts as they mature, or the making by the
Borrower or any guarantor of the Obligations of an assignment for the benefit of
creditors or the granting by the Borrower or any guarantor of the Obligations of
a trust mortgage for the benefit of creditors (each of the foregoing in this
subclause, an "Insolvency Default");

 
 
(h)
the service upon the Bank of a writ in which the Bank is named as trustee of the
Borrower or any guarantor of the Obligations;

 
 
(i)
a judgment or judgments for the payment of money shall be rendered against the
Borrower or any guarantor of the Obligations, and any such judgment shall remain
unsatisfied and in effect for any period of thirty (30) consecutive days without
a stay of execution;

 
 
(j)
any levy, lien (including mechanics lien), seizure, attachment, execution or
similar process shall be issued or levied on any of the property of the Borrower
or any guarantor of the Obligations;

 
 
(k)
the termination or revocation of any guaranty of the Obligations; or

 
 
(l)
the occurrence of such a change in the condition or affairs (financial or
otherwise) of the Borrower or any guarantor of the Obligations, or the
occurrence of any other event or circumstance, such that the Bank, in its sole
discretion, deems that it is insecure or that the prospects for timely or full
payment or performance of any obligation of the Borrower or any guarantor of the
Obligations to the Bank has been or may be impaired.

 
6.2                 Acceleration.  If an Event of Default shall occur, at the
election of the Bank (but automatically in the case of an Insolvency Default),
all Obligations shall become immediately due and payable without notice or
demand, except with respect to Obligations payable on DEMAND, which shall be due
and payable on DEMAND, whether or not an Event of Default has occurred.
 
The Bank is hereby authorized, at its election, after an Event of Default or
after Demand, without any further demand or notice except to such extent as
notice may be required by applicable law, to take possession and/or sell or
otherwise dispose of all or any of the Collateral at public or private sale; and
the Bank may also exercise any and all other rights and remedies of a secured
party under the Code or which are otherwise accorded to it in equity or at law,
all as Bank may determine, and such exercise of rights in compliance with the
requirements of law will not be considered adversely to affect the commercial
reasonableness of any sale or other disposition of the Collateral.  If notice of
a sale or other action by the Bank is required by applicable law, unless the
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market, the Borrower agrees that ten (10)
days written notice to the Borrower, or the shortest period of written notice
permitted by such law, whichever is smaller, shall be sufficient notice; and
that to the extent permitted by law, the Bank, its officers, attorneys and
agents may bid and become purchasers at any such sale, if public, and may
purchase at any private sale any of the Collateral that is of a type customarily
sold on a recognized market or which is the subject of widely distributed
standard price quotations.  Any sale (public or private) shall be without
warranty and free from any right of redemption, which the Borrower shall waive
and release after default upon the Bank’s request therefor, and may be free of
any warranties as to the Collateral if Bank shall so decide.  No purchaser at
any sale (public or private) shall be responsible for the application of the
purchase money.  Any balance of the net proceeds of sale remaining after paying
all Obligations of the Borrower to the Bank shall be returned to such other
party as may be legally entitled thereto; and if there is a deficiency, the
Borrower shall be responsible for repayment of the same, with interest.  Upon
demand by the Bank, the Borrower shall assemble the Collateral and make it
available to the Bank at a place designated by the Bank which is reasonably
convenient to the Bank and the Borrower.  The Borrower hereby acknowledges that
the Bank has extended credit and other financial accommodations to the Borrower
upon reliance of the Borrower's granting the Bank the rights and remedies
contained in this Agreement including without limitation the right to take
immediate possession of the Collateral upon the occurrence of an Event of
Default or after DEMAND with respect to Obligations payable on DEMAND and the
Borrower hereby acknowledges that the Bank is entitled to equitable and
injunctive relief to enforce any of its rights and remedies hereunder or under
the Code and the Borrower hereby waives any defense to such equitable or
injunctive relief based upon any allegation of the absence of irreparable harm
to the Bank.
 
 

--------------------------------------------------------------------------------

 
The Bank shall have the unrestricted right from time to time to apply (or to
change any application already made of) the proceeds of any of the Collateral to
any of the Obligations, as the Bank in its sole discretion may determine.
 
The Bank shall not be required to marshal any present or future security for
(including but not limited to this Agreement and the Collateral subject to the
security interest created hereby), or guarantees of, the Obligations or any of
them, or to resort to such security or guarantees in any particular order; and
all of its rights hereunder and in respect of such securities and guaranties
shall be cumulative and in addition to all other rights, however existing or
arising.  To the extent that it lawfully may do so, the Borrower hereby agrees
that it will not invoke and irrevocably waives the benefits of any law relating
to the marshaling of collateral which might cause delay in or impede the
enforcement of the Bank’s rights under this Agreement or under any other
instrument evidencing any of the Obligations or under which any of the
Obligations is outstanding or by which any of the Obligations is secured or
guaranteed.  Except as required by applicable law, the Bank shall have no duty
as to the collection or protection of the Collateral or any income thereon, nor
as to the preservation of rights against prior parties, nor as to the
preservation of any rights pertaining thereto beyond the safe custody thereof.
 
6.3                 Power of Attorney.  The Borrower hereby irrevocably
constitutes and appoints the Bank as the Borrower's true and lawful attorney,
with full power of substitution, at the sole cost and expense of the Borrower
but for the sole benefit of the Bank, upon the occurrence of an Event of Default
or after DEMAND with respect to Obligations payable on DEMAND, to convert the
Collateral into cash, including, without limitation, completing the manufacture
or processing of work in process, and the sale (either public or private) of all
or any portion or portions of the inventory and other Collateral; to enforce
collection of the Collateral, either in its own name or in the name of the
Borrower, including, without limitation, executing releases or waivers,
compromising or settling with any Debtors and prosecuting, defending,
compromising or releasing any action relating to the Collateral; to receive,
open and dispose of all mail addressed to the Borrower and to take therefrom any
remittances or proceeds of Collateral in which the Bank has a security interest;
to notify Post Office authorities to change the address for delivery of mail
addressed to the Borrower to such address as the Bank shall designate; to
endorse the name of the Borrower in favor of the Bank upon any and all checks,
drafts, money orders, notes, acceptances or other instruments of the same or
different nature; to sign and endorse the name of the Borrower on and to receive
as secured party any of the Collateral, any invoices, freight or express
receipts, or bills of lading, storage receipts, warehouse receipts, or other
documents of title of the same or different nature relating to the Collateral;
to sign the name of the Borrower on any notice of the Debtors or on verification
of the Collateral; and to sign, if necessary, and file or record on behalf of
the Borrower any financing or other statement in order to perfect or protect the
Bank’s security interest.  The Bank shall not be obliged to do any of the acts
or exercise any of the powers hereinabove authorized, but if the Bank elects to
do any such act or exercise any such power, it shall not be accountable for more
than it actually receives as a result of such exercise of power, and it shall
not be responsible to the Borrower except for its own gross negligence or
willful misconduct.  All powers conferred upon the Bank by this Agreement, being
coupled with an interest, shall be irrevocable so long as any Obligation of the
Borrower or any guarantor or surety to the Bank shall remain unpaid or the Bank
is obligated under this Agreement to extend any credit to the Borrower.
 
6.4                 Nonexclusive Remedies.  All of the Bank’s rights and
remedies not only under the provisions of this Agreement but also under any
other agreement or transaction shall be cumulative and not alternative or
exclusive, and may be exercised by the Bank at such time or times and in such
order of preference as the Bank in its sole discretion may determine.
 
6.5                 Reassignment to Borrower.  Whenever the Bank deems it
desirable that any legal action be instituted with respect to any Collateral or
that any other action be taken in any attempt to effectuate collection of any
Collateral, the Bank may reassign the item in question to the Borrower (and if
the Bank shall execute any such reassignment, it shall automatically be deemed
to be without recourse to the Bank in any event) and require the Borrower to
proceed with such legal or other action at the Borrower's sole liability, cost
and expense, in which event all amounts collected by the Borrower on such item
shall nevertheless be subject to the Bank’s security interest.
 
 
 

--------------------------------------------------------------------------------

 
7.      MISCELLANEOUS
 
7.1                 Waivers.  The Borrower waives notice of intent to
accelerate, notice of acceleration, notice of nonpayment, demand, presentment,
protest or notice of protest of the Obligations, and all other notices, consents
to any renewals or extensions of time of payment thereof, and generally waives
any and all suretyship defenses and defenses in the nature thereof.
 
7.2                 Waiver of Homestead.  To the maximum extent permitted under
applicable law, the Borrower hereby waives and terminates any homestead rights
and/or exemptions respecting any of its property under the provisions of any
applicable homestead laws, including without limitation, Section 5206 of the
Civil Practice Law and Rules of New York.
 
7.3                 Severability.  If any provision of this Agreement or portion
of such provision or the application thereof to any person or circumstance shall
to any extent be held invalid or unenforceable, the remainder of this Agreement
(or the remainder of such provision) and the application thereof to other
persons or circumstances shall not be affected thereby.
 
7.4                 Deposit Collateral.  The Borrower hereby grants to the Bank
a continuing lien and security interest in any and all deposits or other sums at
any time credited by or due from the Bank or any Bank Affiliate to the Borrower
and any cash, securities, instruments or other property of the Borrower in the
possession of the Bank or any Bank Affiliate, whether for safekeeping or
otherwise, or in transit to or from the Bank or any Bank Affiliate (regardless
of the reason the Bank or Bank Affiliate had received the same or whether the
Bank or Bank Affiliate has conditionally released the same) as security for the
full and punctual payment and performance of all of the liabilities and
obligations of the Borrower to the Bank or any Bank Affiliate and such deposits
and other sums may be applied or set off against such liabilities and
obligations of the Borrower to the Bank or any Bank Affiliate at any time,
whether or not such are then due, whether or not demand has been made and
whether or not other collateral is then available to the Bank or any Bank
Affiliate.
 
7.5                 Indemnification.  The Borrower shall indemnify, defend and
hold the Bank and any Bank Affiliate and their directors, officers, employees,
agents and attorneys (each an "Indemnitee") harmless of and from any claim
brought or threatened against any Indemnitee by the Borrower, any guarantor or
endorser of the Obligations, or any other person (as well as from reasonable
attorneys' fees and expenses in connection therewith) on account of the Bank’s
relationship with the Borrower, or any guarantor or endorser of the Obligations
(each of which may be defended, compromised, settled or pursued by the Bank with
counsel of the Bank’s election, but at the expense of the Borrower), except for
any claim arising out of the gross negligence or willful misconduct of the
Bank.  The within indemnification shall survive payment of the Obligations,
and/or any termination, release or discharge executed by the Bank in favor of
the Borrower.
 
7.6                 Costs and Expenses.  The Borrower shall pay to the Bank on
demand any and all costs and expenses (including, without limitation, reasonable
attorneys' fees and disbursements, court costs, litigation and other expenses)
incurred or paid by the Bank in establishing, maintaining, protecting or
enforcing any of the Bank’s rights or the Obligations, including, without
limitation, any and all such costs and expenses incurred or paid by the Bank in
defending the Bank’s security interest in, title or right to the Collateral or
in collecting or attempting to collect or enforcing or attempting to enforce
payment of the Obligations.
 
7.7                 Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which shall
constitute but one agreement.
 
7.8                 Complete Agreement.  This Agreement and the other Loan
Documents constitute the entire agreement and understanding between and among
the parties hereto relating to the subject matter hereof, and supersedes all
prior proposals, negotiations, agreements and understandings among the parties
hereto with respect to such subject matter.
 
7.9                 Binding Effect of Agreement.  This Agreement shall be
binding upon and inure to the benefit of the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, and shall remain in full force and effect (and the Bank shall be
entitled to rely thereon) until released in writing by the Bank.  The Bank may
transfer and assign this Agreement and deliver the Collateral to the assignee,
who shall thereupon have all of the rights of the Bank; and the Bank shall then
be relieved and discharged of any responsibility or liability with respect to
this Agreement and the Collateral.  The Borrower may not assign or transfer any
of its rights or obligations under this Agreement.  Except as expressly provided
herein or in the other Loan Documents, nothing, expressed or implied, is
intended to confer upon any party, other than the parties hereto, any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.
 
 

--------------------------------------------------------------------------------

 
7.10                 Further Assurances.  Borrower will from time to time
execute and deliver to Bank such documents, and take or cause to be taken, all
such other or further action, as Bank may request in order to effect and confirm
or vest more securely in Bank all rights contemplated by this Agreement and the
other Loan Documents (including, without limitation, to correct clerical errors)
or to vest more fully in or assure to the Bank the security interest in the
Collateral granted to the Bank by this Agreement or to comply with applicable
statute or law and to facilitate the collection of the Collateral (including,
without limitation, the execution of stock transfer orders and stock powers,
endorsement of promissory notes and instruments and notifications to obligors on
the Collateral).  To the extent permitted by applicable law, Borrower authorizes
the Bank to file financing statements, continuation statements or amendments,
and any such financing statements, continuation statements or amendments may be
filed at any time in any jurisdiction. Bank may at any time and from time to
time file financing statements, continuation statements and amendments thereto
which contain any information required by the Code for the sufficiency or filing
office acceptance of any financing statement, continuation statement or
amendment, including whether Borrower is an organization, the type of
organization and any organization identification number issued to
Borrower.  Borrower agrees to furnish any such information to Bank promptly upon
request.  In addition, Borrower shall at any time and from time to time take
such steps as Bank may reasonably request for Bank (i) to obtain an
acknowledgment, in form and substance satisfactory to Bank, of any bailee having
possession of any of the Collateral that the bailee holds such Collateral for
Bank, (ii) to obtain "control" (as defined in the Code) of any Collateral
comprised of deposit accounts, electronic chattel paper, letter of credit rights
or investment property, with any agreements establishing control to be in form
and substance satisfactory to Bank, and (iii) otherwise to insure the continued
perfection and priority of Bank’s security interest in any of the Collateral and
the preservation of its rights therein.  Borrower hereby constitutes Bank its
attorney-in-fact to execute, if necessary, and file all filings required or so
requested for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; and such power, being coupled with an interest, shall be
irrevocable until this Agreement terminates in accordance with its terms, all
Obligations are irrevocably paid in full and the Collateral is released.
 
7.11                 Amendments and Waivers.  This Agreement may be amended and
Borrower may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, if Borrower shall obtain the Bank’s prior
written consent to each such amendment, action or omission to act.  No course of
dealing and no delay or omission on the part of Bank in exercising any right
hereunder shall operate as a waiver of such right or any other right and waiver
on any one or more occasions shall not be construed as a bar to or waiver of any
right or remedy of Bank on any future occasion.
 
7.12                 Terms of Agreement.  This Agreement shall continue in full
force and effect so long as any Obligations or obligation of Borrower to Bank
shall be outstanding, or the Bank shall have any obligation to extend any
financial accommodation hereunder, and is supplementary to each and every other
agreement between Borrower and Bank and shall not be so construed as to limit or
otherwise derogate from any of the rights or remedies of Bank or any of the
liabilities, obligations or undertakings of Borrower under any such agreement,
nor shall any contemporaneous or subsequent agreement between Borrower and the
Bank be construed to limit or otherwise derogate from any of the rights or
remedies of Bank or any of the liabilities, obligations or undertakings of
Borrower hereunder, unless such other agreement specifically refers to this
Agreement and expressly so provides.
 
7.13                 Notices.  Any notice under or pursuant to this Agreement
shall be a signed writing or other authenticated record (within the meaning of
Article 9 of the Code).  Any notices under or pursuant to this Agreement shall
be deemed duly received and effective if delivered in hand to any officer or
agent of the Borrower or Bank, or if mailed by registered or certified mail,
return receipt requested, addressed to the Borrower or Bank at the address set
forth in this Agreement or as any party may from time to time designate by
written notice to the other party.
 
7.14                 Governing Law.  This Agreement has been executed or
completed and/or is to be performed in New York, and it and all transactions
thereunder or pursuant thereto shall be governed as to interpretation, validity,
effect, rights, duties and remedies of the parties thereunder and in all other
respects by the laws of New York without giving effect to the conflicts of laws
principles thereof.
 
7.15                 Reproductions.  This Agreement and all documents which have
been or may be hereinafter furnished by Borrower to the Bank may be reproduced
by the Bank by any photographic, photostatic, microfilm, xerographic or similar
process, and any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made in the
regular course of business).
 
7.16                 Joint and Several.  If more than one Borrower signs this
Agreement, then the responsibilities hereunder are joint and several.
 
7.17                 Completing and Correcting this Agreement.  The Borrower
authorizes the Bank to fill in any blank spaces and to otherwise complete this
Agreement and to correct any patent errors herein.
 
7.18                 ADDITIONAL WAIVERS.  IN ANY ACTION, SUIT OR PROCEEDING IN
RESPECT OF OR ARISING OUT OF THIS AGREEMENT, BORROWER WAIVES (i) THE RIGHT TO
INTERPOSE ANY SET-OFF OR COUNTERCLAIM OF ANY NATURE OR DESCRIPTION, (ii) ANY
OBJECTION BASED ON FORUM NON CONVENIENS OR VENUE AND (iii) ANY CLAIM FOR
CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES.
 
 
 

--------------------------------------------------------------------------------

 
7.19                 Increased Costs.  If any law, regulation or guideline or
any change therein or interpretation or application thereof by any regulatory
body, court, administrative or governmental authority charged with the
interpretation or administration thereof, or compliance with any request,
directive, ruling, decree, judgment or recommendation of any regulatory body,
court administrative or governmental authority now existing or hereafter adopted
(whether or not having the force of law) imposes, modifies or deems applicable,
any capital adequacy, increased capital adequacy or similar requirement and the
result is to increase the cost of, or reduce the rate of return on, the
Bank's  (or Bank affiliate's or participant's) capital as a consequence of its
obligations hereunder, the Bank shall notify the Borrower of such fact.  The
Borrower and the Bank shall thereafter in good faith negotiate an adjustment to
the fees payable hereunder which, in the reasonable judgment of the Borrower and
the Bank, will adequately compensate the Bank (or Bank affiliate or participant)
in light of these circumstances.  In the event that the Borrower and the Bank
are unable to agree on such adjustment within 30 days after the date on which
the Bank sends such notice to the Borrower, the Borrower shall on the later of
such 30th day after notice or the date such increased cost or reduced return
takes effect, unless otherwise agreed to by the Bank (or Bank affiliate or
participant), prepay all loans on the 30th day.
 
7.20                 USA Patriot Act.  The Bank is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Patriot Act") and hereby notifies Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Bank to
identify the Borrower in accordance with the Patriot Act.
 
7.21                 Sharing of Borrower Financial Information.  The Borrower
authorizes the Bank to share Borrower's financial information to facilitate an
appraisal in connection with any Real Property securing the Obligation(s).
 
7.22                 Jurisdiction and Venue.  Borrower irrevocably submits to
the nonexclusive jurisdiction of any Federal or state court sitting in New York,
over any suit, action or proceeding arising out of or relating to this
Agreement.  Borrower irrevocably waives, to the fullest extent it may
effectively do so under applicable law, any objection it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that the same has been brought in an
inconvenient forum.  Borrower hereby consents to any and all process which may
be served in any such suit, action or proceeding, (i) by mailing a copy thereof
by registered and certified mail, postage prepaid, return receipt requested, to
the Borrower's address shown in this Agreement or as notified to the Bank and
(ii) by serving the same upon the Borrower in any other manner otherwise
permitted by law, and agrees that such service shall in every respect be deemed
effective service upon Borrower.
 
7.23                 JURY WAIVER.  THE BORROWER AND BANK EACH HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL
COUNSEL, (A) WAIVE ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING IN CONNECTION WITH THIS AGREEMENT, THE OBLIGATIONS, ALL MATTERS
CONTEMPLATED HEREBY AND DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B) AGREE
NOT TO SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY
TRIAL CANNOT BE, OR HAS NOT BEEN, WAIVED.  THE BORROWER CERTIFIES THAT NEITHER
THE BANK NOR ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT IN THE EVENT OF ANY SUCH
PROCEEDING SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.
 
 
Executed as of __________, 2010.




 
Borrower:



 
Chembio Diagnostic Systems Inc.





 
By:
_________________________

 
Name:

 
Title:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------